DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/522,882 filed 09 November 2021. Claims 1-11 pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 09 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A control device controlling a lockup clutch interposed between a drive source and an automatic transmission mechanism of a vehicle, wherein the control device comprises: a control part, supplying hydraulic pressure to the lockup clutch and controlling differential pressure of the lockup clutch, wherein the control part is configured to: supply the hydraulic pressure to the lockup clutch so that the differential pressure is lower than a reference differential pressure in a disengaged state of the lockup clutch; and in a case of shifting the lockup clutch from the disengaged state to an engaged state, supply the hydraulic pressure to the lockup clutch so that the differential pressure increases as a filling ratio of an oil passage of the lockup clutch decreases, wherein the reference differential pressure is a lower limit of the differential pressure that increases a slip ratio of the lockup clutch, or a lower limit of the differential pressure that reduces a slip amount of the lockup clutch.
Regarding claims 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the prior art to teach or render obvious a differential pressure that is controlled and supplying hydraulic pressure to a lockup clutch so that the differential pressure increases as a filling ratio of an oil passage of the lockup clutch decreases. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9920796 teaches a lockup clutch control. However, the reference fails to teach or render obvious a differential pressure that is controlled and supplying hydraulic pressure to a lockup clutch so that the differential pressure increases as a filling ratio of an oil passage of the lockup clutch decreases.
2014/0097057 teaches a lockup clutch control with a pre-charge state. However, the reference fails to teach or render obvious a differential pressure that is controlled and supplying hydraulic pressure to a lockup clutch so that the differential pressure increases as a filling ratio of an oil passage of the lockup clutch decreases.
7851683 teaches a lockup clutch control. However, the reference fails to teach or render obvious a differential pressure that is controlled and supplying hydraulic pressure to a lockup clutch so that the differential pressure increases as a filling ratio of an oil passage of the lockup clutch decreases.
2004/0038774 teaches a launch clutch control. However, the reference fails to teach or render obvious a differential pressure that is controlled and supplying hydraulic pressure to a lockup clutch so that the differential pressure increases as a filling ratio of an oil passage of the lockup clutch decreases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659